Citation Nr: 0706697	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  06-01 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a January 1953 rating decision was the product of 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which found that there was no CUE in the 10 percent 
evaluation assigned by the January 1953 rating decision for 
shell fragment wound of the left thigh.

For good cause shown, the veteran's appeal has been advanced 
on the docket in accord with 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).

The Board also observes that the veteran's representative 
asserted in a December 2006 statement that there was also CUE 
in the January 1953 rating decision's 30 percent evaluation 
for the shell fragment wound residuals of the left upper arm, 
as well as the failure to rate the scars resulting from the 
shell fragment wound.  However, the representative 
acknowledged that neither of these issues were in proper 
posture for appellate review, and requested that they be 
referred to the RO for necessary action.  Accordingly, these 
matters are referred to the RO for appropriate action.


FINDING OF FACT

The January 1953 rating decision's assignment of a 10 percent 
rating for shell fragment wound residuals of the left thigh 
was not the product of CUE.


CONCLUSION OF LAW

Inasmuch as the January 1953 rating decision was not the 
product of CUE, the benefit sought on appeal is denied.  
38 C.F.R. §§ 3.104(a), 3.105(a) and 20.1103 (2006); 
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges that, as a general rule, VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  However, the United States Court of 
Appeals for Veterans Claims (Court) has indicated that 
neither the duty to assist or notify is applicable in CUE 
claims.  See Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  
Therefore, no further discussion of these duties is warranted 
in this case.

The Board notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) 
and 20.1103 taken together, a rating decision is final and 
binding in the absence of clear CUE.  Under 38 C.F.R. 
§ 3.105(a), "[p]revious determinations which are final and 
binding ...will be accepted as correct in the absence of 
clear and unmistakable error."  A decision which constitutes 
a reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).  The Court has provided the following guidance 
with regard to a claim of CUE:

In order for there to be a valid claim of 
"clear and unmistakable error," there must 
have been an error in the prior adjudication 
of the claim.  Either the correct facts, as 
they were known at the time, were not before 
the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert 
more than a disagreement as to how the facts 
were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the outcome 
are harmless; by definition, such errors do 
not give rise to the need for revising the 
previous decision.  The words "clear and 
unmistakable error" are self-defining.  They 
are errors that are undebatable, so that it 
can be said that reasonable minds could only 
conclude that the original decision was 
fatally flawed at the time it was made.  A 
determination that there was a "clear and 
unmistakable error" must be based on the 
record and the law that existed at the time of 
the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).  

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In Russell, Fugo and other decisions, 
the Court has emphasized that merely to aver that there was 
CUE in a rating decision is not sufficient to raise the 
issue.  The Court has further held that simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed the evidence can never rise to the stringent 
definition of CUE.

In the instant case, the veteran contends that the January 
1953 rating decision was the product of CUE in not assigning 
a rating in excess of 10 percent for his shell fragment wound 
residuals of the left thigh.  The 10 percent rating reflected 
a finding of a moderate disability of the muscles under 
Diagnostic Code 5314, and the veteran has contended that he 
clearly and unmistakably had a moderately severe disability 
of the muscles which warranted a 30 percent rating.  See 1945 
SCHEDULE FOR RATING DISABILITIES.  Among other things, it was 
asserted that this injury was debrided, which is part of the 
criteria for a moderately severe disability of the muscles.  
Id.  His representative noted in a December 2006 statement 
that he spent an extensive amount of time in the hospital due 
to his wounds, that both were debrided; that while it did not 
appear to be a through and through wound, it was a deep 
penetrating one and the veteran required an extensive period 
of convalescence, which corresponded to the criteria of 
moderately severe injury under the 1945 Rating Schedule.  Id.  
Moreover, it was asserted that the VA examination accorded to 
the veteran in September 1953 for evaluation of his shell 
fragment wound residuals was "woefully inadequate."

In this case, the Board observes that the 1945 Schedule for 
Rating Disabilities, under the heading "Musculoskeletal 
System," included, at paragraph 17, a list of factors to be 
considered in the evaluation of disability residuals to 
healed wounds involving muscle groups due to gunshot or other 
trauma, which divided such injuries under the categories of 
slight, moderate, moderately severe, and severe; and that 
each of these categories was determined based upon the 
following criteria: type of injury, history and complaint, 
and objective findings.  Further, the type of injury criteria 
for a moderately severe injury did include, among other 
things, debridement.  

The Board acknowledges that there is evidence of debridement 
in the service medical records regarding the left thigh in 
that a foreign metallic body was removed therefrom in 
September 1951.  However, the type of injury criteria for a 
moderate injury includes absence of debridement residuals, 
which appears consistent with a January 1952 report which 
found that the wounds of the buttocks (i.e., the thigh) were 
"healed completely."  As such, it appears that the RO's 
finding of a moderate muscle injury was supported by the 
evidence then of record.  The Board also reiterates that 
determination of whether there is a slight, moderate, 
moderately severe, and/or severe muscle injury is based upon 
all the aforementioned factors of type of injury, history and 
complaint, and objective findings.  Each of these categories 
contains multiple criteria, and there is no evidence that the 
veteran's service-connected left thigh undebatably more 
nearly corresponded to the criteria for a moderately severe 
as opposed to moderate disability.  Thus, to the extent there 
was error in evaluating the severity of the veteran's left 
thigh shell fragment wound residuals, the record does not 
reflect that had it not been made it would have manifestly 
changed the outcome.  

The Board further finds that the veteran's contentions 
regarding how this disability was evaluated go to how the 
evidence then of record was weighed in assigning the 
appropriate disability rating.  As already stated, the Court 
has held that assertions that previous adjudications had 
improperly weighed the evidence can never rise to the 
stringent definition of CUE.  See Russell, supra; Fugo, 
supra; see also Luallen v. Brown, 8 Vet. App. 92, 95 (1995) 
(A disagreement with how the facts were evaluated is 
inadequate to raise the claim of CUE).  The veteran has not 
asserted that the January 1953 rating decision did not 
consider all relevant medical evidence then of record in 
assigning the 10 percent rating; i.e., he has not contended 
that the correct facts, as they were known at the time, were 
not before the adjudicator.  Even if he had, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held in Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 
2000), that "absent specific evidence indicating otherwise, 
all evidence contained in the record at the time of the RO's 
determination of the service connection must be presumed to 
have been reviewed by the Department of Veterans Affairs, and 
no further proof of such review is needed."  The Federal 
Circuit explicitly rejected the view that all evidence must 
be discussed; i.e., that an adequate "review" of the record 
did not require an explanation in the RO decision of the 
impact or lack thereof of every piece of evidence of record.  

The Board notes that the veteran's representative contended 
that a September 1953 VA medical examination was "woefully 
inadequate."  However, this refers to an examination that 
occurred subsequent to the January 1953 rating decision that 
is the subject of this claim, and was considered by a 
November 1953 confirmed rating decision.  The determination 
regarding CUE must be made based on the record and the law 
that existed at the time the decision was made.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell. at 314.  
Evidence that was not of record at the time of the decision 
cannot be used to determine if CUE occurred.  See Porter v. 
Brown, 5 Vet. App. 233 (1993).  Moreover, to the extent it is 
asserted the 10 percent evaluation was based upon inadequate 
medical evidence/examination, the Court has indicated that an 
inadequate examination does not constitute CUE.  See Henry v. 
Derwinski, 2 Vet. App. 88, 90 (1992) (An error made by a VA 
doctor who examines a veteran is "not administrative error 
during the adjudication process which would require the prior 
decision to be reversed or amended...").

In view of the foregoing, the Board finds that the January 
1953 rating decision's assignment of a 10 percent rating for 
the veteran's shell fragment wound of the left thigh was not 
the product of CUE.  Consequently, the benefit sought on 
appeal must be denied.


ORDER

Inasmuch as the January 1953 rating decision was not the 
product of CUE, the benefit sought on appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


